The record demonstrates that plaintiff Jean Ramsaroop Lall did not sustain a serious injury of a nonpermanent nature (Insurance Law § 5102 [d]). Defendants’ radiologist opined that plaintiffs alleged lumbar spine injuries were degenerative and not related to the accident, and, in opposition, plaintiff failed to refute that evidence (see Reyes v Esquilin, 54 AD3d 615 [1st Dept 2008]). Even if the radiologist’s and physician’s unaffirmed reports plaintiff submitted are properly considered, they are insufficient to raise an issue of fact. The radiologist did not address causation, and the physician’s opinion was too general (see Winters v Cruz, 90 AD3d 412 [1st Dept 2011]).
Because plaintiff cannot meet the serious injury threshold against the appealing defendants, she cannot meet it against the nonappealing defendant (see Lopez v Simpson, 39 AD3d 420 [1st Dept 2007]). Concur — Gonzalez, P.J., Sweeny, Richter, Román and Clark, JJ.